Opinion filed July 24, 2014




                                         In The


        Eleventh Court of Appeals
                                      ___________

                                  No. 11-14-00181-CR
                                      ___________

                 RAYMOND EARL FREEMAN, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                                   Ector County, Texas
                              Trial Court Cause No. A-31,685



                      MEMORANDUM OPINION
       Raymond Earl Freeman, Appellant, filed an untimely pro se notice of appeal
from his conviction for the offense of manslaughter. We dismiss the appeal.
       The documents on file in this case indicate that Appellant’s sentence was
imposed on October 14, 2005, and that his pro se notice of appeal was filed in the
district clerk’s office on January 21, 2014. When the appeal was filed in this court,
we notified Appellant by letter that the notice of appeal appeared to be untimely.
We requested that Appellant respond on or before July 18, 2014, and show grounds
to continue this appeal. We also informed him that the appeal may be dismissed.
Appellant has not responded.
      Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal was due to be
filed within thirty days after the date that his sentence was imposed in open court.
A notice of appeal must be in writing and filed with the clerk of the trial court.
TEX. R. APP. P. 25.2(c)(1). Appellant’s notice of appeal was filed with the clerk of
the trial court more than eight years after his sentence was imposed and was,
therefore, untimely. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain the
appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993). Because we have no jurisdiction, we must dismiss the appeal.
      This appeal is dismissed for want of jurisdiction.


                                                           PER CURIAM
July 24, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2